Title: To George Washington from Henry Sherburne, 18 January 1790
From: Sherburne, Henry
To: Washington, George



Sir,
Newport [R.I.] January 18th 1790

As the Legislature of this State did by a Resolution that passed Yesterday, direct that a Convention Should be called on the first Monday of March next, to determine on the adopting, or rejecting, the General Government of the United States; the former of which those of us that have been Uniformly in favour of the Constitution (nay many of the opposers) have not a doubt, but such decision will be made by the Convention that will be pleasing to every well wisher to good Government.
Having devoted much the greater part of my Life to the public Service, either in the Military, or Civil Line, and Suffered the Loss of my House & buildings, which lay in this Town by the British Troops, whereby an Aged Mother and Two Maiden Sisters were deprived of Shelter, and otherways injured by my being opposed to the Measures which this State has pursued for

several Years past; are inducements with me on presuming to address your Excellency, and requesting, that when it Shall be proper to appoint the Revenue Officers for this State, that I may be Nominated for the Office of Collector for the Port of Newport, Should I be so happy as to meet Your Excellencys Patronage, in this request & be appointed, you may rest assured, that nothing on my part Shall be wanting to fulfil with punctuality the Dutys of the Office. I am, with the greatest Respect, Your Excellencys, most obedt Servt

Henry Sherburne

